DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 07/07/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H04-177195.

Regarding claim 1 JP H04-177195 teaches
1. (Original) An electro-optical distance meter comprising:
a light source(70) configured to emit light for distance measurement;(fig. 20)
a detector(71) configured to receive the light and generate a distance measurement signal;(fig. 20)
a calculator(78) configured to measure a distance from the distance measurement signal(detailed description);
an external optical path(74, 76, 72) configured to guide the light from the light source to a target as measurement light;(fig. 20)
an internal optical path(74, 77, 75) configured to guide the light from the light source directly to the detector as reference light; and(fig. 20)
at least one liquid shutter(77 liquid crystal Nyatta) configured to select, by switching a region of light- blocking liquid, one of the external optical path or the internal optical path as the optical path through which the light from the light source travels. (explanation for figure 20)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-177195.
Although JP H04-177195 does not explicitly teach
2. (Original) The electro-optical distance meter of claim 1, wherein the at least one liquid shutter includes an electrowetting device capable of switching the region of the light-blocking liquid in response to application of voltage.
As it is shown in international report (with provided evidence) using electrowetting device capable of switching the region of the light-blocking liquid in response to application of voltage is well known and commonly used in the art and therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by JP H04-177195 in order to switch ON and OFF the required aperture.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-177195 in view of YOSHINO CA 2555766 A1.
Regarding claim 3 JP H04-177195 teaches but 
at least one liquid shutter
does not teach
3. (Original) The electro-optical distance meter of claim 2, wherein the shutter is disposed such that one region of the shutter is located across the external optical path and one other region of the shutter is located across the internal optical path, 
the at least one liquid shutter being comprised of a single electrowetting device capable of (no patentable weight as it is not positive limitation)switching the region of the light-blocking liquid between the one region and the one other region of the at least one liquid shutter in response to application of voltage.
But Yoshino teaches
wherein the shutter(9) is disposed such that one region of the shutter is located across the external optical path(3) and one other region of the shutter is located across the internal optical path(4)(fig. 12)
Also it is well known in the art using  one liquid shutter being comprised of a single electrowetting device
And therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by JP H04-177195 with teaching by Yoshino in order to obtaining phase difference between the internal reference light 4 and the reflected distance measuring light 3' obtained from the distance measuring light 3.
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by JP H04-177195 in order to switch ON and OFF the required aperture.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645